                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Barakah M. Amaral, SBN 298726
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendants
                                                   6   COUNTY OF INYO and MARGARET KEMP-WILLIAMS
                                                   7   Marguerite Melo, SBN 167782
                                                   8   John Sarsfield, SBN 138971
                                                       LAW OFFICE OF MELO AND SARSFIELD LLP
                                                   9   4216 S. Mooney Blvd., PMB 136
                                                       Visalia, CA 93277
                                                  10   TEL: 559.732.3000
                                                       FAX: 559.732.3005
                                                  11   Attorneys for Plaintiff JULIA LANGLEY
                                                  12
                 350 University Ave., Suite 200




                                                  13                                     UNITED STATES DISTRICT COURT
                    Sacramento, CA 95825




                                                                                        EASTERN DISTRICT OF CALIFORNIA
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   JULIA LANGLEY,                                   CASE NO. 1:16-cv-01133-DAD-JLT
                                                  16
                                                                         Plaintiff,                     STIPULATION AND [PROPOSED]
                                                  17                                                    ORDER TO VACATE SETTLEMENT
                                                       v.                                               CONFERENCE
                                                  18
                                                  19   COUNTY OF INYO, MARGARET KEMP-                   (Doc. 45)
                                                       WILLIAMS, in her official and individual
                                                  20   capacity, and DOES 1 through 10, inclusive,
                                                  21               Defendants.
                                                  22   ___________________________________/

                                                  23
                                                               The parties are scheduled to attend a Settlement Conference before Magistrate Judge
                                                  24
                                                       Jennifer L. Thurston, on December 17, 2018, at 9:00 a.m. The parties request that the Settlement
                                                  25
                                                       Conference be vacated.
                                                  26
                                                               Defendants filed a Motion for Summary Judgment. The hearing on that motion was on
                                                  27
                                                       November 6, 2018. An Order following that hearing is pending. On December 5, 2018, the Court
                                                  28
                                                       issued an Order vacating the Pre-Trial Conference and the Jury Trial dates. Pending the Court’s

                                                       {01932945.DOCX}                                 1

                                                                  STIPULATION AND [PROPOSED] ORDER TO VACATE SETTLEMENT CONFERENCE
                                                   1   ruling on the Motion for Summary Judgment, those dates would be reset. The parties already
                                                   2   participated in a mediation. Given the circumstances, the parties request that the currently scheduled
                                                   3   Settlement Conference date be vacated. The parties agree that the date can be reset pending the
                                                   4   Court’s ruling on the Motion for Summary Judgment.
                                                   5
                                                       Dated: December 6, 2018                       PORTER SCOTT
                                                   6
                                                                                                     A PROFESSIONAL CORPORATION
                                                   7
                                                                                                     By       /s/Carl L. Fessenden
                                                   8                                                          Carl L. Fessenden
                                                                                                              Barakah M. Amaral
                                                   9
                                                                                                              Attorneys for Defendants
                                                  10
                                                       Dated: December 6, 2018                       LAW OFFICE OF MELO & SARSFIELD, LLP
                                                  11
                                                  12                                                 By       /s/John Sarsfield (authorized 12/06/18)
                 350 University Ave., Suite 200




                                                  13                                                          Marguerite Melo
                    Sacramento, CA 95825




                                                                                                              John Sarsfield
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                          Attorneys for Plaintiff
                                                  15
                                                  16                                        [PROPOSED] ORDER

                                                  17
                                                               Based upon the Stipulation of the parties, and good cause shown:
                                                  18
                                                               The Settlement Conference scheduled for December 17, 2018 is taken off calendar. If the
                                                  19
                                                       ruling on the motion for summary judgment does not fully dispose of the case, within 10 days of
                                                  20
                                                       the ruling, counsel SHALL file a joint statement proposing dates for the settlement conference.
                                                  21
                                                  22   IT IS SO ORDERED.
                                                  23
                                                           Dated:        December 10, 2018                        /s/ Jennifer L. Thurston
                                                  24                                                      UNITED STATES MAGISTRATE JUDGE
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01932945.DOCX}                                    2

                                                                  STIPULATION AND [PROPOSED] ORDER TO VACATE SETTLEMENT CONFERENCE
